Citation Nr: 0936718	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
cervical disc disease, C-7 fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active service from May 1985 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2001 rating decision in which the RO, inter 
alia, granted service connection for cervical disc disease, 
C-7 fracture, and assigned an initial, 20 percent rating 
effective July 21, 1999.  The Veteran filed a notice of 
disagreement (NOD) in February 2002, and the RO issued a 
statement of the case (SOC) in July 2002.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2002.

In a January 2005 supplemental SOC (SSOC), the RO continued 
the 20 percent rating for cervical disc disease and awarded a 
separate, 10 percent rating for right upper extremity 
radicular symptoms secondary to cervical disc disease, 
effective September 23, 2002.  

In October 2002, the Veteran testified during a hearing 
before RO personnel, and, in January 2007, he testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO.  Transcripts of both hearings are of record.  During 
the January 2007 Board hearing, he withdrew from the appeal 
the claim for service connection for muscle damage to the 
right pectoral and arm, secondary to cervical disc disease, 
for which service connection had been denied in August 2003.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the matter on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

In a decision issued in November 2007, the Board granted a 10 
percent rating for lumbar spine strain prior to July 2, 2004, 
and remanded the matter of a rating in excess of 10 percent 
for lumbar spine disability from July 2, 2004, to the RO, via 
the Appeals Management Center (AMC), for additional 
development.  The Board also denied the Veteran's claim for 
an increased rating for cervical disc disease.  The Veteran, 
in turn, appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
February 2009, counsel for VA's Secretary and the Veteran's 
representative (the parties) filed a Joint Motion for Partial 
Remand.  By Order dated in February 2009, the Court granted 
the motion, affirming the Board's denial of a rating in 
excess of 10 percent for lumbar spine strain prior to July 2, 
2004, and remanding the matter of a rating in excess of 20 
percent for cervical disc disease to the Board for further 
proceedings consistent with the Joint Motion.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From the July 21, 1999 effective date of the grant of 
service connection to September 22, 2002, the Veteran's 
cervical disc disease did not result in more than moderate 
intervertebral disc syndrome (IVDS) with recurring attacks, 
or moderate limitation of motion of the cervical spine; there 
was no demonstrable deformity of the C-7 vertebral body due 
to fracture, and no ankylosis of the cervical spine.

3.  For the period from September 23, 2002 to September 25, 
2003, the Veteran's cervical disc disease did not result in 
more than moderate IVDS with recurring attacks, or moderate 
limitation of motion of the cervical spine; there was no 
ankylosis of the cervical spine, incapacitating or 
neurological manifestations other than those for which 
service connection had been granted and separately rated.

4.  Since September 26, 2003, forward flexion of the cervical 
spine has not been limited to 15 degrees or less, there has 
been no favorable ankylosis of the entire cervical spine, 
incapacitating episodes, or associated neurological 
abnormalities other than those for which he has been 
separately granted service connection.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for cervical disc disease, C-7 fracture have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 4.25, 4.71, 
4.71a (2002-2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5287, 5290, 5293 (as in effect prior to September 26, 2003); 
and General Rating Formula and Formula for Rating 
Intervertebral Disc Disease on the Basis of Incapacitating 
Episodes (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2004 post-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating for cervical disc disease, C-7 fracture, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  A 
March 2006 letter informed the Veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations, and the SOC and SSOCs set 
forth the former and revised criteria for evaluating the 
disability under consideration (which is sufficient under 
Dingess/Hartman).

After issuance of each notice identified above, and 
opportunity for the Veteran to respond, the October 2006 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Moreover, to whatever extent the aforementioned letters are 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, a statement 
accompanying the Veteran's September 2002 substantive appeal 
provided detailed argument regarding the Veteran's service-
connected cervical spine disability and its effect on his 
daily life and employment in relation to the relevant 
criteria.  The February 2009 Joint Motion also provided 
detailed argument regarding the Veteran's cervical spine 
disability in relation to specific rating criteria.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements regarding the effects of his service-
connected cervical spine disability on his daily life and 
employment, the Board finds that the Veteran has demonstrated 
actual knowledge of the information and evidence needed to 
establish an increased rating.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), post-service 
private medical records, VA outpatient treatment (VAOPT) 
records and reports of VA examination.  Also of record and 
considered in connection with the claim are the transcripts 
of the RO and Board hearings, and various statements 
submitted by the Veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran sustained a cervical spine fracture during 
service, and subsequent treatment records reflect that he has 
developed cervical disc disease as a result of the in-service 
fracture.

As addressed in more detail below, during the pendency of 
this appeal, the criteria for rating IVDS changed effective 
September 23, 2002, and the rating criteria for all 
disabilities of the spine changed effective September 26, 
2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-
51458 (2003).  

As noted in the Joint Motion, in determining whether a 
statute or regulation has retroactive effect, the seminal 
case is Landgraf v. USI Film Products, 511 U.S. 244 (1994).  
In Landgraf, the United States Supreme Court explained that 
"'congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result.'"  Landgraf, 511 U.S. at 264.  
Moreover, the United States Supreme Court observed that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  Id. at 269.  At the same time, "[a] 
statute does not operate 'retrospectively' merely because it 
is applied in a case arising from conduct antedating the 
statute's enactment or upsets expectations based in prior 
law." Instead, to determine whether application of a statute 
or rule will have an improper retroactive effect, an agency 
"must ask whether the new provision attaches new legal 
consequences to events completed before its enactment."  Id. 
at 269-70.  The familiar considerations of fair notice, 
reasonable reliance, and settled expectations offer sound 
guidance in making the determination.  Id.

First, a determination must be made as to whether the statute 
or regulation expressly speaks to its temporal reach.  Id. at 
280.  If not, then a determination must be made as to whether 
application of the new statute would have retroactive effect.  
Id.  A statute or regulation will have an impermissible 
retroactive effect if its application "would impair rights a 
party possessed when he acted."  Id.  

Here, the 2002 and 2003 regulatory changes became effective 
September 23, 2002, and September 26, 2003, respectively, but 
the regulations did not specifically address their temporal 
reach regarding cases already pending before VA at the time 
of enactment.  Therefore, the Board turns to the question of 
whether application of the 2002 and 2003 regulatory changes 
would have retroactive effect.  

In determining whether a statute or regulation has 
retroactive effect, the United Court of Appeals for the 
Federal Circuit (Federal Circuit) has created a three-part 
test encompassing the factors laid out in Landgraf.  See 
Princess Cruises v. United States, 397 F.3d 1358, 1362-1363 
(Fed. Cir. 2005); see also Rodriguez v. Peake, 511 F.3d 1147, 
1153 (Fed. Cir. 2008).  To determine if a regulation change 
produces retroactive effects, VA must consider:  1) the 
nature and extent of the change of the law, 2) the degree of 
connection between the operation of the new rule and a 
relevant past event, and 3) familiar considerations of fair 
notice, reasonable reliance, and settled expectations.   Id.  
A new regulation has retroactive effects if it is less 
favorable to a claimant than the old regulation and a 
liberalizing law or regulation does not have retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  If 
application of an amended regulation has a retroactive 
effect, then the regulation cannot be applied to cases 
pending at the time of its promulgation.  Rodriguez, 511 F.3d 
at 1153.  

With regard to the first factor, the nature and extent of the 
2002 and 2003 regulatory amendments were substantive rather 
than merely procedural or interpretive.  Pre-2002 amendments, 
orthopedic and neurological manifestations of IVDS were rated 
together under the applicable diagnostic code.  The 2002 
amendments including provisions for assigning separate 
evaluations for orthopedic and neurological symptoms of IVDS, 
whichever resulted in a higher evaluation.  Moreover, the 
2003 amendments enacted specific objective criteria for 
rating the disability affected.  Thus, the 2002 and 2003 
amendments constituted substantive changes to the rating 
criteria.  

With regard to the second factor, the Board notes that 
despite the substantive nature of these amendments to the 
rating schedule, there is no connection between the operation 
of the 2002 and 2003 amendments and past events.  In this 
regard, the initial 20 percent rating for the disability at 
issue was based on reports of June 2000 VA examinations and 
private medical records dated from July to October 1999.  
There is no evidence, nor has any argument been made, that 
the results of the VA examinations or findings in the private 
medical records would have been different depending on which 
version of the criteria was applied.  The past medical 
findings were based on objective observation and diagnostic 
testing; the Veteran has not argued nor can any reasonable 
argument be made that these findings would have been 
different had the Veteran known about the future changes to 
the rating criteria.  

With regard to the third factor, there is no evidence or 
argument that the Veteran did not have fair notice of the 
regulatory changes or relied on the prior regulation to his 
detriment, or that these regulatory changes otherwise upset 
settled expectations.  

Moreover, as discussed in detail below, application of the 
2002 and 2003 regulatory changes to the criteria does not 
mandate a disability rating less than 20 percent or otherwise 
impair the rights of the Veteran.  For these reasons, the 
Board finds that the 2002 and 2003 regulatory changes do not 
have retroactive effect and may be applied as of their dates 
of enactment.  To the extent the Joint Motion addresses 
whether the regulatory changes may be applied prior to their 
enactment, the Board notes that 38 U.S.C.A. § 5110(g) 
provides, in pertinent part, that "where compensation .... is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue." (emphasis added).  In Landgraf, the United States 
Supreme Court concluded that, unless clearly provided 
otherwise, laws are presumed to operate prospectively.  
Landgraf, 511 U.S. at 280; see also Rodriguez, 511 F.3d at 
1153; Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003); VAOPGCPREC 7-03; VAOPGCPREC 3-00.

The Board also notes that the RO has evaluated the cervical 
spine disability under both the former applicable criteria 
(see the April 2001 rating decision and July 2002 SOC) and 
the revised applicable criteria (see the May 2004 SSOC).  
Accordingly, there is no due process bar to the Board also 
considering each claim in light of the former and revised 
applicable rating criteria, as appropriate.

Prior to September 26, 2003, the Veteran's cervical disc 
disease C-7 fracture was rated under DC 5285-5293.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2008).  Here, DC 5285 reflects the Veteran's in-service 
C7 fracture.  Under DC 5285, a 60 percent rating is warranted 
if there is no spinal cord involvement but there is abnormal 
mobility requiring a neck brace and a 100 percent rating is 
warranted where there is cord involvement, or the Veteran is 
bedridden or requires long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  However, the evidence below 
reflects that the Veteran does not suffer from any such 
symptoms.  In such cases, residuals of vertebral fracture are 
to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.  Here, as the Veteran's cervical disc 
disease is residual to his C-7 fracture, the rating for this 
disability was assigned under DC 5293, for IVDS.

1.  Period Prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows:  moderate IVDS, with recurring attacks was rated 20 
percent disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent; and pronounced 
IVDS, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, was rated 60 percent disabling.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the findings provide no 
basis for more than the currently assigned 20 percent rating, 
for the period from the July 21,1999 effective date of the 
grant of service connection to September 22, 2002.

Private treatment records from Dr. Gimbel, reflect that the 
Veteran experienced severe pain in his neck and shoulder 
after a long bike ride in July 1999.  A July 1999 note 
reflects that X-rays revealed degenerative changes at the C5-
6 level.  An August 1999 note reflects that the Veteran had 
significantly improved, but had trigger point area of 
tenderness over the superior medial border of the scapula on 
the right side.  Dr. Gimbel noted that the Veteran had a 
history of a "clay shoveler's fracture" of the spinus 
process of the C-7 vertebra as shown by August 1990 X-rays; 
however, subsequent X-rays in 1992 revealed no evidence of 
fracture or subluxation with calcification over the tip of 
the spinus process of C-7, which was most likely a 
developmental variation of questionable significance.  Dr. 
Gimbel stated that this brought into question whether the 
Veteran really sustained an obvious fracture in 1990 or 
whether this was a developmental defect.  An August 1999 MRI 
revealed small right lateral disc protrusion and degenerative 
bony change at C5-6 causing ventral impression on the thecal 
sac and narrowing of the right foramen; and a broad-based 
right paramedian disc protrusion at C6-7 causing alteration 
in contour of the cord and compromise of the spinal canal and 
the right foramen.  The diagnoses were herniated discs at the 
C5-6 and C6-7 levels, to the right.  In August and September 
1999, the Veteran underwent a series of three epidural 
injections with noted improvement.

A December 1999 private treatment record from Dr. Kriegsfeld 
reflects that the Veteran reported that he was rid of 99.5 
percent of his pain, if not more, but was concerned about 
some atrophy of his triceps and pectoralis muscles.  There 
was "superb" range of motion of the neck and foraminal 
compression test was negative.  The right triceps reflex was 
present but less active than the left, there was no sensory 
deficit, some miniscule right triceps weakness and flexor 
carpi ulnaris.  Brachial radialis reflexes were also less 
active on the right than the left.  The impression was right 
C-7 root syndrome.  Dr. Kriegsfeld reviewed the X-rays and 
MRI, noting that the X-ray did not show any residuals of the 
fracture of the C-7 vertebral body.  According to Dr. 
Kreigsfeld, the MRI showed minimal abnormality at C5-6 and a 
herniated disc at C6-7 on the right causing the above 
symptoms.  In March 2000, it was noted that the Veteran had 
essentially no pain, but did report neck ache at night.  His 
biceps and triceps reflexes were "a little bit down" on the 
right as well as his brachialis.  He also had "very 
minimal" weakness of his pectoralis and his triceps on the 
right side.

Three separate VA examinations were conducted in June 2000.  
On VA general medical examination, range of motion of the 
cervical spine was flexion to 46 degrees, extension to 40 
degrees, lateral bending 18 degrees to the right and 24 
degrees to the left; and rotation 56 degrees to the right and 
50 degrees to the left.  There was right pectoral atrophy and 
right triceps weakness.  On VA orthopedic examination, range 
of motion of the cervical spine was flexion to 65 degrees, 
extension to 65 degrees, right lateral rotation to 40 
degrees, left lateral rotation to 70 degrees, right lateral 
flexion to 35 degrees, and left lateral flexion to 45 
degrees, all with no complaints of pain.  There was no 
tenderness to palpation, no muscle spasm, and some muscle 
atrophy in the right pectoral region.  Deep tendon reflexes 
were 2+ and symmetric bilaterally.  Grip was normal in both 
hands sensory to scratch was normal in both upper 
extremities.  There was no current radiculopathy and 
functional impairment was rated between mild and moderate 
with additional loss in degrees of range of motion of right 
lateral rotation to 20 degrees and left lateral flexion to 10 
degrees.  The Veteran complained of weakness and 
fatigability, but was unable to give examples, and there was 
no incoordination.  He described intermittent daily tingling 
of the dorsal right forearm; otherwise sensation was normal.

On June 2000 VA neurological examination, range of motion was 
"full in flexion, extension, and right and left axial 
rotation."  Lateral bending was to 30 degrees on the right 
and "perhaps 40 degrees on the right."  There was no evidence 
of paraspinous muscle spasm in the neck or cape muscles.  
Strength of the extremities was 5/5 except for the right 
tricep, which was 4+.  There was also mild atrophy of the 
right pectoral and right tricep regions.  Sensation testing 
showed decrease to light touch but not to pinprick in the 
lateral surface of the right forearm and upper arm but not 
the cape.  Reflexes were 2+ with throughout with no evidence 
of asymmetry between the biceps, brachioradialis, or triceps 
reflexes.  Gait was normal.  The impression was that the 
Veteran's cervical disc disease caused a decrease in range of 
motion, there was cervical radiculopathy on the right, and 
the Veteran was severely affected by his neck trouble, unable 
to do many activities he was formerly able to do, such as 
biking, jogging, and playing basketball.  He was also unable 
to fly F-16 planes, which curtailed his military career.  The 
examiner had previously noted, however, that the Veteran was, 
at the time of the examination, working full time for 
Southwest Airlines.  X-rays of the cervical spine showed mild 
degenerative arthritic changes and disc disease at C5-C6 and 
C6-C7.

The above evidence reflects that, prior to September 23, 
2002, the symptoms of the Veteran's cervical disc disease 
more closely approximated moderate, rather than severe, IVDS, 
warranting the current 20 percent rating under DC 5293.  Most 
neurological findings were at or near normal, and the 
findings noted were mild or moderate.

The Board also notes that, during this period, a rating 
higher than 20 percent is not warranted under any other 
potentially applicable diagnostic codes.  As noted in the 
Joint Remand and above, pertaining to residuals of fracture 
of vertebra, DC 5285 provides that in cases such as this, the 
disability is rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  

During this time period, limitation of motion of the cervical 
spine was rated pursuant to DC 5290.  Under former DC 5290, a 
rating of 10 percent may be assigned for slight limitation of 
motion, a 20 percent may be assigned for a moderate 
limitation of motion, and a rating of 30 percent may be 
assigned for a severe limitation of motion.  The terms 
"slight," "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  
38 C.F.R. § 4.6 (2008).  

The evidence prior to September 23, 2002 reflects that the 
results of range of motion testing on flexion and extension 
were either normal or greater, and lateral flexion and 
rotation were reduced, but only slightly or moderately so.  
Thus, the Veteran's cervical disc disease resulted in no more 
than moderate limitation of the cervical spine, warranting no 
more than a 20 percent rating under former DC 5290.  These 
range of motion figures also indicate that there was no 
ankylosis, so a rating under former DC 5287 is not 
appropriate.  

An additional 10 percent rating is not warranted because 
there is no evidence of a demonstrable deformity of vertebral 
body resulting from the fracture of the C-7 vertebra.  As 
noted by Dr. Gimbel and Dr. Kriegsfeld, there was no evidence 
of the fracture on MRI and X-ray.  Dr. Gimbel even questioned 
whether the Veteran had, in fact, fractured the C-7 vertebra 
during the original injury.  While the MRI and X-rays did not 
show deformity resulting from the fracture of the C-7 
vertebra, there was evidence of degenerative changes at the 
C5-6 and C6-7 levels.  To the extent the degenerative changes 
involve the vertebral discs (i.e. IVDS), these symptoms 
warrant no more than a 20 percent rating (as discussed in 
detail above).  Alternatively, to the extent these 
degenerative changes involve the bony processes, arthritis 
under DC 5003 is rated based on limitation of motion, which 
warrants no more than a 20 percent rating as discussed above.  
See 38 C.F.R. § 4.71a, DC 5003.



2.  Period from September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  
38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the findings provide no basis 
for more than the currently assigned 20 percent rating for 
the period from September 23, 2002 to September 25, 2003.

A November 2002 VA examination report reflects that the 
Veteran had no incapacitating episodes the prior twelve 
months.  There is thus no basis for rating the Veteran's 
cervical disc disease based on total duration of 
incapacitating episodes under DC 5293 (2003).  In addition, 
the Veteran indicated during the examination that he felt 
tingling in the dorsal forearm about once per week.  On 
examination, grip was normal in both hands, capillary 
circulation in the fingers was normal, there was no 
tenderness to palpation or muscle spasm, and deep tendon 
reflexes were 2+ bilaterally.  The examiner diagnosed mild 
degenerative disc disease/degenerative joint disease C5-7.

Thus, for the time period in question, there is no medical 
evidence of chronic neurological manifestations as defined in 
DC 5293, Note 1 (2003) (i.e., present constantly or nearly 
so), other than the right upper extremity radiculopathy for 
which the Veteran is being separately compensated, warranting 
a rating higher than 20 percent for cervical disc disease.

In addition, range of motion of the cervical spine on the 
November 2002 VA examination was recorded as flexion to 45 
degrees, extension to 45 degrees, lateral rotation to 45 
degrees bilaterally, and side bending to 30 degrees 
bilaterally.  There was some complaint of pulling on right 
and left lateral flexion.  Thus, the range of motion figures 
reflect that there was no ankylosis warranting a higher 
rating under DC 5287 (2003) and there was no severe, as 
opposed to moderate, limitation of motion of the cervical 
spine, warranting a higher, 30 percent rating under DC 5290.

3. Period from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Pertinent to the cervical spine, the General Rating Formula 
provides that a 30 percent rating is warranted where there is 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assignable where there is unfavorable 
ankylosis of the entire cervical spine and a 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a, DCs 5235-5243 
(2008).  Normal range of motion of the cervical spine is 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction. See 38 C.F.R. § 4.71a, Plate V 
(2008).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the findings provide no 
basis for more than the currently assigned 20 percent rating 
since September 26, 2003.

An October 2004 VA examination report reflects that the 
Veteran was still working full time as a pilot for Southwest 
Airlines, he found it difficult to extend his neck, and he 
could not fly high performance aircraft in the Reserves.  The 
Veteran stated that his neck hurt "intermittently", with no 
flare-ups, and occasional tingling in the right upper 
extremity but no numbness.  The Veteran was not undergoing 
current treatment and had not been treated by a doctor in the 
past 12 months.  He also could not run as long as he used to.

On examination, manual muscle strength was 5/5 bilaterally, 
there was no tenderness to palpation or muscle spasm, deep 
tendon reflexes were 2/4 bilaterally, except for right biceps 
which were 1/4.  Sensory examination of the upper extremities 
reflected that they were normal to light touch.  Range of 
motion of the cervical spine was flexion to 45 degrees, 
extension to 55 degrees, right lateral rotation to 65 
degrees, left lateral rotation to 75 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, 
with slight complaint of pain.  There was no change with 
repetition of flexion/extension.

Thus, as forward flexion of the cervical spine has not been 
limited to 15 degrees or less and there is no favorable 
ankylosis of the entire cervical spine, the Veteran is not 
entitled to a higher, 30 percent rating under the General 
Rating Formula.  Moreover, as there were no incapacitating 
episodes, there is no basis for rating the Veteran's cervical 
disc disease based on the formula for rating IVDS based on 
such episodes.  In addition, other than the symptoms relating 
to the right upper extremity radiculopathy for which the 
Veteran is being separately compensated, the normal 
neurological findings on the October 2004 VA examination 
regarding muscle strength, lack of tenderness or muscle 
spasm, deep tendon reflexes, and sensory examination, reflect 
that there are no associated neurological abnormalities 
warranting a higher rating under the General Rating Formula.

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating, pursuant to Fenderson, and 
that the claim for an initial rating in excess of 20 percent 
for cervical disc disease, C-7 fracture must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but finds 
that the preponderance of the evidence is against assignment 
of any higher rating.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



ORDER

An initial rating in excess of 20 percent for cervical disc 
disease, C-7 fracture, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


